DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Response to Amendment
This Office Action is responsive to the amendment filed on 04 March 2021. As directed by the amendment: Claims 15, 16, 19, 20, and 37 have been amended, Claims 1-14, 17-18, and 28-36 have been cancelled,  and Claims 38-45 have been added.  Thus, Claims 15, 16, 19-27, and 37-45 are presently pending in this application.

Claim Objections
Claims 39 and 45 are objected to because of the following informalities:  the claims recite both “cross section” and “cross-section”. It is recommended that “cross section” be amended so that all instances recite “cross-section” to match the previous claims.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.




The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 45 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claim 45, the claim recites “the tissue grasping section having at a proximal end a first cross-section and at a distal end a second cross-section, the second cross-section being smaller than the first cross-section and a cross section of the safety section to reduce the flow of cryoadhesion cooling to the safety section.” However, this limitation is not described in the application specification nor drawings as originally filed, and therefore is considered by the Examiner to be New Matter. The application specification and the Applicant’s explanation/arguments (Pages 6-8 of Response) describe that the reduced cross section of the tissue grasping section/border region is configured “to exhibit low thermal conductivity” and “exhibits poor thermal contact”. This low thermal conductivity/poor thermal contact would then itself reduce the flow of cryoadhesion cooling. However, neither the specification nor the drawings explicitly describe “the second cross-section being smaller … to reduce the flow of , wherein the second cross-section is configured to provide low thermal conductivity thereby reducing the flow of cryoadhesion cooling to the safety section”, which is consistent with the application specification, Figs. 2 and 5, and the Applicant’s explanation/arguments (Pages 6-8 of Response). It is further noted that this limitation is indefinite as described below.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15, 16, 19-27, and 37-45 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claim 15, the claim has been amended to recite in Lines 9-11, “a border region having a section cross-section that is smaller than the first cross-section and a cross-section of the safety section”. This limitation is indefinite because it is unclear which cross-sections are being referenced as larger in the comparison (i.e., which cross section is smaller), and it appears that the word “section” has been repeated. For purposes of examination, the Examiner is interpreting this limitation as “a border region having a cross-section that is smaller than both of the first cross-section and a cross-section of the safety section”. Appropriate correction or clarification is required.  Claims 16 and 19-27 are rejected for depending on Claim 15. 
Regarding Claim 15, the claim has been amended to recite, “reducing heat flow from the border region to the cryoadhesive portion”. However, this limitation is indefinite because it is unclear as to how the border region can reduce heat flow from itself, due to “the border region exhibit[ing] low thermal conductivity with respect to the cryoadhesive portion” as required by the claim, and since the specification/Applicant’s arguments (Pages 7-8 of Response filed 04 March 2021) describe reducing the thermal conductivity between the safety section and the cryoadhesive portion. For purposes of examination, the Examiner is interpreting this limitation as “reducing heat flow from the safety section to the cryoadhesive portion”. Appropriate correction or clarification is required.  Claims 16 and 19-27 are rejected for depending on Claim 15.
Regarding Claim 37, the claim recites “provide the low thermal conductivity”. There is lack of antecedent basis for this limitation in the claim. For purposes of examination, the Examiner is interpreting this limitation as “provide low thermal conductivity.” Appropriate correction or clarification is required.  Claims 38-44 are rejected for depending on Claim 37.
Regarding Claim 37, the claim has been amended to recite “wherein a reduced cross-sectional surface at least in a border region of the tissue grasping section is configured to provide the low thermal conductivity between the tissue grasping section and the safety section”. However, this limitation is unclear as to the location of the border region, and as to how it would provide the low thermal conductivity (depending on its location). Therefore this limitation is indefinite. For purposes of examination, the Examiner is interpreting this limitation as “wherein a reduced cross-sectional surface at least in a border region of the tissue grasping section, directly adjacent to the safety section, is configured to provide the low thermal conductivity between the tissue grasping section and the safety section”. Appropriate correction or clarification is required.  Claims 38-44 are rejected for depending on Claim 37.
Regarding Claim 40, the claim recites “the cryoadhesive portion”. There is lack of antecedent basis for this limitation in the claims. For purposes of examination, the Examiner is interpreting this limitation as “the instrument”. Appropriate correction or clarification is required.  
Regarding Claim 45, the claim recites “the distal end of the instrument” and “when the instrument is used in a cooled state”. These limitations are unclear as to whether they are referring to the previously recited “a cryosurgical instrument” or “an elongated instrument base body”, therefore these limitations are indefinite. For purposes of examination, the Examiner is interpreting the limitations as “the distal end of the elongated instrument base body” and “when the cryosurgical instrument is used in a cooled state” respectively. Appropriate correction or clarification is required.  
Regarding Claim 45, the claim recites “the second cross-section being smaller than the first cross-section and a cross section of the safety section to reduce the flow of cryoadhesion cooling to the safety section”. This limitation is indefinite because it is unclear which cross-sections are being referenced as larger in the comparison (i.e., which cross section is smaller). For purposes of examination, the Examiner is interpreting the limitations as “the second cross-section being smaller than both of the first cross-section and a cross section of the safety section, in order to reduce the flow of cryoadhesion cooling to the safety section”. It is further noted that this limitation contains New Matter issues as described above. Appropriate correction or clarification is required.  

Allowable Subject Matter
Claims 15, 16, 19-27, and 37-45 are would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a)/(pre-AIA ), first paragraph and 35 U.S.C. 112(b)/(pre-AIA ), second paragraph, set forth in this Office action. The allowable subject matter is based on the claim interpretations as described above. 

Response to Arguments
The Applicant’s arguments filed in the Response filed 04 March 2021 with respect to the previous 35 USC 103(a) rejections of Claims 15-16, 19-27, and 37 have been fully considered and are persuasive.  The Examiner agrees with the Applicant’s arguments that none of the previously cited Roy et al., Daikuzono, Heim, Lafontaine, Balbierz, Lee, or Thomas disclose all of the elements as claimed in amended Claims 15 and 37, or in new Claim 45. In particular, the Examiner agrees that none of the previously cited references discloses that the border region has a narrower cross-section than either the distal safety section or the proximal tissue grasping section, and thereby exhibiting low thermal conductivity which would reduce heat/cooling flow between the distal safety section and the proximal tissue grasping section (Pages 6-10 of Response). The Examiner also agrees with the Applicant’s statements (Pages 7, 8, and 10 of Response) that the amendments to Claims 15 and 37 are supported by Paragraphs 0010, 0011, 0013, 0016, 0017, 0034, and 0035, and Figs. 2 and 5, of the disclosure as originally filed. However, as described in detail above, new Claim 45 is considered to be directed to New Matter due to the wording of the claim. 
Therefore, Claims 15, 16, 19-27, and 37-45 are would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a)/(pre-AIA ), first paragraph and 35 U.S.C. 112(b)/(pre-AIA ), second paragraph, set forth in this Office action. The allowable subject matter is based on the claim interpretations as described above. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAMELA M BAYS whose telephone number is (571)270-7852.  The examiner can normally be reached on 9:00am - 6:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer McDonald can be reached on (571) 270-3061.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 

If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/P.B./Examiner, Art Unit 3792                                                                                                                                                                                                        
/Eric D. Bertram/Primary Examiner, Art Unit 3792